       Case 1:19-cr-00103-JLS-HKS Document 75 Filed 04/15/21 Page 1 of 2




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
___________________________________

UNITED STATES OF AMERICA,
                                                                   19-CR-103-JLS-HKS
       v.
                                                     STATEMENT OF DEFENDANT WITH
SHANE GUAY,                                          RESPECT TO SENTENCNG FACTORS

                     Defendant.
___________________________________


       JEFFREY T. BAGLEY, affirms under penalty of perjury that:



       I am an Assistant Federal Public Defender in the Western District of New York and

represent the Defendant, Shane Guay, in this action brought by the United States of America. I

make this affirmation in accordance with United States Sentencing Guidelines § 6A1.2 and

Federal Rule of Criminal Procedure 32(f).



       I have reviewed the Presentence Report and have discussed it with Mr. Guay. The

Defendant has no objections to material information, sentencing guideline ranges, or policy

statements contained in or omitted from the report at this time.



       The Defendant requests that the Court advise him about all information which it will

consider in imposing sentence which negatively impacts the Defendant and about which the

Defendant has no prior notice from the presentence report, including, but not limited to, ex parte

communications with United States Probation Officers and victims. See United States v. Mueller,
       Case 1:19-cr-00103-JLS-HKS Document 75 Filed 04/15/21 Page 2 of 2




168 F.3d 186 (5th Cir. 1999); United States v. Corace, 146 F.3d 51 (2d Cir. 1998); United States

v. Rivera, 96 F.3d 41 (2d Cir. 1996).



DATED:                Buffalo, New York, April 15, 2021.


                                            Respectfully submitted,

                                            /s/ Jeffrey T. Bagley
                                            Jeffrey T. Bagley
                                            Assistant Federal Public Defender
                                            Federal Public Defender’s Office
                                            300 Pearl Street, Suite 200
                                            Buffalo, New York 14202
                                            (716) 551-3341, (716) 551-3346 (Fax)
                                            carla_benz@fd.org
                                            Counsel for Defendant Shane Guay


TO:    Meghan A. Tokash
       Assistant United States Attorney

       Matthew G. Zenger
       United States Probation Officer




                                               2
